PER CURIAM.
DeAngelo Wilson ("Movant") appeals from the motion court's denial of his Rule 24.0351 amended motion for post-conviction relief. Movant argues the motion court erred in denying his motion without an evidentiary hearing because there was an insufficient factual basis to support his guilty plea for second-degree domestic assault. We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).

All rule references are to Missouri Supreme Court Rules (2016), unless otherwise indicated.